DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-11, 13-17, and 19-23 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-4, 6-11, 13-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the apparatus, non-transitory processor-readable storage medium and method which perform the steps of:
 obtaining transaction data associated with at least one transaction, wherein the transaction data comprises a transaction address comprising at least one of an order placement address, a shipping address and a billing address;
obtaining at least one machine learning module, wherein the at least one machine learning module is trained using labeled training transaction data for a plurality of geographic areas to learn a correlation of at least a portion of the training transaction data with fraudulent activity for each geographic area; 
in response to obtaining the transaction data associated with the at least one transaction: extracting the transaction address from the transaction data;
determining a given geographic area of the plurality of geographic areas for the at least one transaction based at least in part on the transaction address;
querying at least one external online third-party data source, using a query comprising at least one query parameter derived from the transaction address, to determine values, by processing one or more results of the query, for one or more predefined spatial features for a predefined region that includes the transaction address in the given geographic area;
applying the determined values for the one or more predefined spatial features for the at least one transaction to the at least one machine learning module that generates an anomaly score indicating a likelihood that the at least one transaction is anomalous;

initiating one or more of a predefined automated remedial step and a predefined automated mitigation step in response to the at least one transaction being determined to be at least one of one or more predefined anomalies based at least in part on the anomaly score.

The closest art of record, US Patent Application Publication 20080140576 to Lewis, et al., discloses “A method and system for evaluating fraud risk in an electronic commerce transaction between consumer and a merchant over a network is disclosed. The merchant requests service from the system over the network using a secure, open messaging protocol. An e-commerce transaction or electronic purchase order is received from the merchant, the level of risk associated with each order is measured, and a risk score is returned to the merchant. In one embodiment, data validation, highly predictive artificial intelligence pattern matching, network data aggregation and negative file checks are used to examine numerous factors to calculate fraud risk. The fraud screening system performs analysis that utilizes data elements submitted with the order, and includes data integrity checks and correlation analyses based on the characteristics of the transaction. Other analysis includes a comparative comparison of the current transaction against past known fraudulent transactions, and a search of a transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders. A risk score is generated and compared to the merchant's specified risk threshold. The result is returned to the merchant for order disposition. In one alternative, scoring algorithms are regularly refined through the use of a closed-loop risk modeling process that enables the service provided by the system to be fine-tuned to adapt to new or changing fraud patterns.”
The closest art of record, US Patent Application Publication 20190295085 to Ashiya, et al., discloses “A method includes determining, within a plurality of feature vectors corresponding to a plurality of transactions, a correlation between values of particular features in the plurality of feature vectors that distinguish at least a subset of the transactions as fraudulent. Each feature vector comprises a plurality of features having values that describe the feature vector's corresponding transaction. The method further includes generating a triggering criteria for identifying suspicious transactions based on the values of the particular features. The method additionally includes, in response to receiving a request to approve a new transaction, determining that attributes of the new transaction meet the triggering criteria, and transmitting a request for authentication of an account holder associated with the new transaction.”
The closest art of record, US Patent Application Publication 20190087821 to Jia, et al., discloses “Embodiments disclosed herein are related determining a risk score for one or more data transactions. Current data transactions that are associated with one or more current attributes are received. Stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. The determined risk information and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.”
The closest art of record, Non-patent literature An Assessment of Streaming Active Learning Strategies for Real-Life Credit Card Fraud Detection to Carcillo, et al., discloses “Credit card fraud detection raises unique challenges due to the streaming, imbalanced, and non-stationary nature of transaction data. It additionally includes an active learning step, since the labeling (fraud or genuine) of a subset of transactions is obtained in near-real time by human investigators contacting the cardholders. These challenges and characteristics have traditionally been studied separately in the literature. In this paper, we investigate how previously proposed techniques can be combined to improve fraud detection accuracy. In particular, we highlight the existence of an exploitation/exploration tradeoff for active learning in the context of fraud detection, which has so far been overlooked in the literature. Relying on a real-world dataset of millions of transactions provided by our industrial partner Worldline, we performed an extensive experimental analysis in order to assess how traditional active learning strategies can be improved by using complementary machine learning techniques. We find that the baseline active learning strategy, denoted High Risk Querying, is a robust strategy, which can be further improved by combining it with Semi-Supervised learning.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps the claims are directed towards training and updating the machine learning model to further improve the performance of the model for identifying anomalous transactions indicative of a practical application.
For the reasons stated above, claims 1-4, 6-11, 13-17, and 19-23 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694